Citation Nr: 1721644	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a disability rating in excess 10 percent for right knee degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to January 1975 and from May 1977 to April 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009, rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to an increased evaluation for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, to include hypertension, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Facts and Analysis 

The Veteran contends that he incurred hypertension during active service. 

The STRs are silent for documentation of hypertension.  

The evidence of record does not show symptoms consistent with hypertension manifested during his military service or for over 7 years following his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  A review of VA treatment records, and Tift Medical Center, and Southeast Georgia Physician Associates, records were reviewed.  Southeast Georgia Physician Associates records show that the Veteran was diagnosed and began treatment for hypertension in 1992.  Prior to 1992 there is no evidence of hypertension or treatment for its symptoms.

As there is no clinical evidence to show that the Veteran had a conclusive diagnosis of hypertension within one year of discharge.  As such service connection on a presumptive basis is denied. 

The Veteran submitted a statement in March 2011, indicating he began having problems with hypertension in April 2008. 

The record contains no competent evidence suggesting any possible linkage between hypertension and the Veteran's time in service.  

Upon careful review of the record, the Board finds that the preponderance of the evidence is against awarding service connection for hypertension.  The crucial inquiry here is whether the Veteran has established that he has hypertension due to his military service.  The Board concludes he has not.

The Board has considered the Veteran's contentions that his current hypertension was caused by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood pressure readings or experienced feeling short of breath or dizzy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and his military service. 

Thus, his contentions that he has hypertension that was incurred during service are outweighed by the objective evidence showing no hypertension between his military service and his diagnosis in 1992.  The Veteran has not contended, nor does the evidence show, that he had continuous symptoms indicative of hypertension from the time of discharge from service until his formal diagnosis in 1992.  Therefore, service connection based on continuity of symptomatology for a chronic condition is not warranted.  Walker, supra.

In sum, there is no competent or credible evidence of record showing that the Veteran's now-diagnosed hypertension was caused or aggravated by an event, injury, or disease in service.  The Board finds that the medical evidence during and since service does not show any link between the Veteran's currently diagnosed hypertension and his military service whether on a direct, presumptive, or continuity of symptomatology basis. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension is denied.


REMAND

In October 2016, the Veteran underwent a VA examination.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The October 2016 examination does not comply with Correia.  

Accordingly, the Veteran must be afforded a new VA joints examination.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected right knee degenerative joint disease.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the right knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so

2. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


